Citation Nr: 1103390	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  09-22 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, claimed as secondary to a service-connected low back 
disability.  

2.  Entitlement to a disability rating in excess of 40 percent 
for post-operative residuals of a laminectomy, with 
radiculopathy, of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to October 
1945.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In December 2010, the Veteran testified before a Veterans Law 
Judge, seated at the RO.  A transcript of her hearing has been 
associated with the claims file.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a right knee 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran's post-operative residuals of a laminectomy, with 
radiculopathy, of the lumbosacral spine have resulted in some, 
but not total, range of motion loss, and no incapacitating 
episodes in the past 12 months.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent for 
post-operative residuals of a laminectomy, with radiculopathy, of 
the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5243 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice duties

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed 
below, the Board finds that VA has satisfied its duties to the 
appellant under the VCAA.  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the 
development of her claim, has notified her of the information and 
evidence necessary to substantiate the claim, and has fully 
disclosed VA's duties to assist her.  In July 2007 and April 2009 
letters, the Veteran was notified of the information and evidence 
needed to substantiate and complete the claim on appeal.  
Additionally, the July 2007 letter provided her with the general 
criteria for the assignment of an effective date and initial 
rating.  Id.  

The Board notes that, in the present case, initial notice was 
issued prior to the December 2007 adverse determination on 
appeal; thus, no timing issue exists with regard to the notice 
provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  That case, however, was overruled by the U.S. Court 
of Appeals for the Federal Circuit, and is no longer binding on 
the Board.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It appears 
that all known and available records relevant to the issues on 
appeal have been obtained and are associated with the Veteran's 
claims files.  The RO has obtained the Veteran's service 
treatment records, as well as VA and non-VA medical records.  She 
has also been afforded VA medical examination on several 
occasions, most recently in August 2007.  The Board notes that 
the VA examination report contains sufficiently specific clinical 
findings and informed discussion of the pertinent history and 
clinical features of the disability on appeal and is adequate for 
purposes of this appeal.  In December 2010, the Veteran was 
afforded the opportunity to testify before a Veterans Law Judge.  
The Board is not aware, and the Veteran has not suggested the 
existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by any failure of VA in its duties to notify and 
assist her, and that any such violations could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or timing 
of VA's notices or other development.  See Shinseki v. Sanders, 
129 U.S. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination).  Thus, adjudication of her claim at this time is 
warranted.  

The Veteran seeks a disability rating in excess of 40 percent for 
her post-operative residuals of a laminectomy, with 
radiculopathy, of the lumbosacral spine.  Disability evaluations 
are based upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (2002).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be assigned, 
such doubt shall be resolved in favor of the Veteran.  38 C.F.R. 
§ 4.3.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  38 C.F.R. § 4.7.  

The Board long has recognized that, when considering initial 
ratings, the degree of impairment since the effective date of the 
grant of service connection must be considered, to include the 
possibility that a staged rating may be assigned.  See Fenderson 
v. West, 12 Vet. App. 119 (1998).  In Hart v. Mansfield, 21 Vet. 
App. 505 (2007), the Court also held that staged ratings are also 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibited symptoms that would warrant different 
ratings.  As such, the Board will consider whether staged ratings 
are appropriate to the pending appeal.  

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine, which provides 
the following:  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, or 
aching in the area of the spine affected by 
residuals of injury or disease
Unfavorable ankylosis of the entire spine
	100

Unfavorable ankylosis of the entire 
thoracolumbar spine	50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire 
thoracolumbar spine	40

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 
45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal 
forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees. 
The combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral flexion, 
and left and right rotation.  The normal 
combined range of motion of the cervical 
spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component 
of spinal motion provided in this note are 
the maximum that can be used for 
calculation of the combined range of 
motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or other 
factors not the result of disease or injury 
of the spine, the range of motion of the 
spine in a particular individual should be 
considered normal for that individual, even 
though it does not conform to the normal 
range of motion stated in Note (2). 
Provided that the examiner supplies an 
explanation, the examiner's assessment that 
the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is 
fixed in flexion or extension, and the 
ankylosis results in one or more of the 
following: difficulty walking because of a 
limited line of vision; restricted opening 
of the mouth and chewing; breathing limited 
to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is unfavorable 
ankylosis of both segments, which will be 
rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-42 (2010).  

Additionally, the Board notes that radiculopathy is included in 
the description of the Veteran's disability and therefore the 
Board must consider the alternative criteria for evaluating 
intervertebral disc syndrome.  Intervertebral disc syndrome is 
evaluated either on the total duration of incapacitating episodes 
over the past 12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other disabilities, 
whichever method results in the higher evaluation.  38 C.F.R. 
§ 4.71a.  

A 60 percent evaluation is assigned where there are 
incapacitating episodes having a total duration of at least six 
weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  A 40 percent rating is assigned where there are 
incapacitating episodes having a total duration of at least four 
weeks but less than six weeks during the past 12 months.  A 20 
percent rating is assigned where there are incapacitating 
episodes having a total duration of at least one week but less 
than two weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  

Note (1) provides that for purposes of evaluations for 
intervertebral disc syndrome, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Id.  

In determining the appropriate evaluation for musculoskeletal 
disabilities, particular attention is focused on functional loss 
of use of the affected part.  Under 38 C.F.R. § 4.40, functional 
loss may be due to pain, supported by adequate pathology and 
evidenced by visible behavior on motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  Under 38 
C.F.R. § 4.45, factors of joint disability include increased or 
limited motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

Upon receipt of the Veteran's claim, she was afforded a VA 
medical examination in August 2007.  A history of a low back 
injury incurred during a rifle drill during military service was 
noted.  A remote history of post-service surgery in 1956 was also 
reported.  She denied any spinal surgery subsequent to 1956, 
however.  Currently, she experienced chronic low back pain, both 
dull and sharp in nature, on a daily basis.  She used medication 
for her pain, with mild relief.  The Veteran denied 
incapacitating episodes, or bowel or bladder impairment.  She did 
report, however, some numbness radiating down the left lower 
extremity.  She was able to walk with a cane, but used a scooter 
for longer distances.  On physical examination, the Veteran's 
posture was within normal limits, but her gait was very limited.  
Her curvature of the spine was normal in appearance, with normal 
symmetry and no evidence of spasm.  No tenderness was noted to 
palpation.  Straight leg raising tests were negative bilaterally.  
Pain was reported with motion.  No motor changes were observed, 
but her sensory response was decreased on the left.  Range of 
motion testing of the thoracolumbar spine indicated forward 
flexion to 60 degrees, extension to 30 degrees, lateral flexion 
to 30 degrees bilaterally, and lateral rotation to 30 degrees 
bilaterally.  Pain was reported at 50 degrees of flexion, and at 
30 degrees of extension.  While the examiner noted that such 
factors as pain, fatigability, weakness, and lack of endurance 
reduced the Veteran's range of motion, the examiner did not 
express such impairment in terms of additional limitation of 
motion.  No ankylosis was noted.  X-rays of the Veteran's 
thoracolumbar spine indicated post-operative changes due to 
multilevel laminectomy.  Severe degenerative disc disease and 
osteoarthritis were visible at several levels of the 
thoracolumbar spine.  

The Veteran has also received extensive private medical care for 
a variety of disabilities, including her low back disorder, 
during the pendency of this appeal.  The Board must review all 
evidence of record, but may limit its discussion only to that 
evidence specifically relevant to the issue on appeal.  See 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  In the 
present case, the Veteran has, on private examination, 
consistently reported chronic low back pain, with some limitation 
of motion, weakness, and loss of sensation radiating down the 
left lower extremity.  Private medical evidence indicates she is 
able to walk on her own, with use of a cane, but requires a 
scooter for distances in excess of approximately one block.  She 
has been prescribed pain medication for her chronic low back 
pain, with mixed results.  

A recent private clinical evaluation of May 2009, performed by 
J.M., M.D., noted that the Veteran experienced low back pain with 
standing, sitting, and lying down, and frequently changed her 
position for comfort.  Prior X-rays confirmed a history of a 
laminectomy at L4-5, and spondylolisthesis at L3-4.  Her current 
complaints included low back pain radiating down to her left 
foot, along with weakness.  She stated she required assistance 
arising from a seated position.  She denied urinary incontinence, 
but reported some recent bowel incontinence secondary to recent 
episodes of diverticulitis.  On physical examination, she had a 
stiff posture of the low back, with a well-healed but extensive 
surgical scar along the midline of the thoracolumbar spine.  
Tenderness was noted in the low back and buttocks.  Motor 
strength, sensory response, and reflexes were all grossly intact.  

She was also seen at a private orthopedic clinic in August 2009, 
and reported recurrent low back pain.  She reported such pain 
with both sitting and standing.  The pain also caused her to lose 
sleep on occasion.  On physical examination, she walked with an 
antalgic gait, and reportedly was unable to walk more than one 
block.  Deep tendon reflexes were 2+ at the knees, but 0 at the 
ankles.  Sensory examination of the spinal vertebra, T1-S1, was 
within normal limits.  X-rays confirmed spondylolisthesis, 
degenerative changes, and osteopenia of the lumbosacral spine.  

The Veteran testified at a personal hearing before a Veterans Law 
Judge in December 2010.  She stated that she initially injured 
her low back during rifle practice in the 1940's, and experienced 
recurrent low back pain since that time.  Currently, she required 
a stiff chair or seat in order for her to be comfortable, and she 
was unable to stand or walk for long periods of time.  The 
Veteran also submitted a May 2009 statement from a former 
coworker, who stated the Veteran had a long history of back 
problems when she was working full-time, and required a straight-
back chair at her desk and at meetings.  

After considering the totality of the record, the Board finds the 
preponderance of the evidence to be against the award of a 
disability rating in excess of 40 percent for the Veteran's post-
operative residuals of a laminectomy, with radiculopathy, of the 
lumbosacral spine.  She has not displayed unfavorable ankylosis 
of the entire thoracolumbar spine, as would warrant an increased 
rating of 60 percent under the general criteria for spinal 
disabilities.  According to all examination reports of record, 
the Veteran has had some forward flexion on objective evaluation 
at all times during the pendency of this appeal.  Overall, the 
evidence does not demonstrate consistent limitation of forward 
flexion of the thoracolumbar spine to equate to unfavorable 
ankylosis, as would support a 60 percent rating.  Additionally, 
while the Veteran has reported weakness, pain, pain on motion, 
fatigability, and incoordination with repetitive use of the 
spine, no examiner has suggested these findings result in 
additional limitation of motion.  See DeLuca, 8 Vet. App. at 202.  
The Board also observes that 40 percent is the maximum disability 
rating available for limitation of motion of the thoracolumbar 
spine, absent a finding of ankylosis, which has not been shown.  
Thus, further DeLuca consideration is not warranted.  Johnson v. 
Brown, 10 Vet. App. 80, 85 (1997).  

Additionally, as the Veteran has had radiculopathy secondary to 
her thoracolumbar spine disorder, evaluation under the criteria 
for intervertebral disc syndrome must also be considered.  As 
noted above, a 40 percent rating requires incapacitating episodes 
having a total duration of at least 4 weeks but less than six 
weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243.  According to the most recent examination reports of 
record, she has had no reported incapacitating episodes secondary 
to her thoracolumbar spine disability; thus, the evidence is 
insufficient to support a disability rating in excess of 40 
percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Both the 
August 2007 VA examination report and May and August 2009 private 
examination reports were negative for any evidence of 
incapacitating episodes in the past 12 months.  Overall, the 
preponderance of the evidence is against the award of a 
disability rating in excess of 40 percent due to incapacitating 
episodes caused by the Veteran's service-connected spinal 
disability.  Furthermore, because the Veteran has not displayed a 
level of disability in excess of that currently displayed, a 
staged rating, other than as already awarded, is not warranted at 
the current time.  See Fenderson, 12 Vet. App. at 119.  

The Board has considered whether the Veteran's back disability is 
productive of any associated neurologic abnormalities which may 
be separately rated, possibly resulting in a higher rating when 
combined with the 40 percent rating supported by the evidence of 
record under the spinal rating criteria.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine, 
Note (1).  In this case, while the Veteran has been diagnosed 
with radiculopathy, she does not display any associated 
neurologic abnormalities which would warrant separate compensable 
ratings.  She has consistently denied urinary incontinence, as 
well as bowel incontinence until recently, when her bowel 
incontinence was attributed to diverticulitis.  Recent private 
examinations have also described her spinal motor, sensory, and 
reflex functions as grossly intact.  Thus, the Board concludes a 
separate compensable rating for neurological impairment is not 
warranted at the present time.  

In reviewing the Veteran's claim, the Board is also aware that 
separate ratings are available for scars that are poorly 
nourished, with repeated ulceration; are tender and painful on 
objective demonstration; or cause any limitation of function.  
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology for 
one condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition).  In the present case, 
the Veteran has not been awarded a separate compensable rating 
for her surgical scar of the low back.  On the most recent VA 
examination report, however, her surgical scar was well-healed 
and nontender on examination, without evidence of underlying 
impairment resulting therein.  Based on these findings, a 
separate rating is not warranted under the criteria for skin 
disabilities.  

Consideration has also been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009) (claim for an increased rating includes 
consideration of whether a total disability rating by reason of 
individual unemployability is warranted under the provisions of 
38 C.F.R. § 4.16).  Disability evaluations are determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  To accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the RO is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit 
appropriately with the criteria found in the relevant Diagnostic 
Codes for the disability at issue.  The Board observes the 
Veteran is retired, and has not required hospitalization for her 
service-connected low back disability during the pendency of this 
appeal.  Additionally, no examiner has stated the Veteran's 
service-connected disability alone is the cause of any marked 
interference with employment.  In short, the rating criteria 
contemplate not only his symptoms but the severity of her 
disability.  The Board does not find that the schedular criteria 
have been inadequate for rating the manifestations of the 
service-connected disability.  See 38 U.S.C.A. § 1155 (Disability 
evaluations are determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity).  For these reasons, referral for extraschedular 
consideration is not warranted.  

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 40 percent for the Veteran's post-
operative residuals of a laminectomy, with radiculopathy, of the 
lumbosacral spine.  As a preponderance of the evidence is against 
the award of an increased rating, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).  



ORDER

Entitlement to a disability rating in excess of 40 percent for 
post-operative residuals of a laminectomy, with radiculopathy, of 
the lumbosacral spine is denied.  




REMAND

The Veteran also seeks service connection for a right knee 
disability, claimed as secondary to her service-connected low 
back disability.  See 38 C.F.R. § 3.310.  She alleges that her 
altered gait due to her back pain has placed excessive stress on 
her right knee, warranting service connection for this knee.  In 
support of her claim, the Veteran submitted an August 2009 
statement from her private physician discussing the relationship 
between her right knee and low back disabilities.  The physician 
stated, however, that the Veteran's knee disabilities make her 
low back disability worse, but did not indicate her right knee 
disability was either caused or aggravated by her low back 
disability.  Therefore, a VA medical opinion is required to 
determine whether an etiological relationship exists between the 
Veteran's disabilities of the low back and right knee.  VA is 
obligated to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A.  VA's duty to assist includes providing a 
medical examination and/or obtaining a medical opinion when such 
an examination becomes necessary to substantiate the claim.  
38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:


(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Forward the Veteran's claims folder to an 
expert in orthopedic disorders to address the 
etiology of the Veteran's right knee 
disability.  A physical examination of the 
Veteran need not be accomplished unless such 
an examination is deemed necessary by the 
examiner.  After reviewing his claims file, 
the examiner should respond to the following:

   Is it at least as likely as not that any 
current right knee disorder results from or 
is aggravated by the Veteran's service-
connected low back disability?  (For VA 
purposes, aggravation is defined as a 
permanent worsening of the disability, beyond 
the natural progress of the disorder.)  

   The examiner should provide a complete 
rationale for all conclusions reached.  If 
the examiner determines that the requested 
opinion cannot be provided without resort to 
speculation, then he or she must discuss why 
such an opinion is not possible.  

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to supplement 
the record, adjudicate the Veteran's pending 
claim in light of any additional evidence 
added to the record.  If any benefit sought 
on appeal remains denied, the Veteran and her 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to the 
Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


